GRABER, Circuit Judge,
specially concurring:
I concur in the result. I would not reach the question whether a Fourth Amendment violation occurred. See Pearson v. Callahan, — U.S.-, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). We may affirm the district court’s grant of summary judgment on any ground raised below and supported by the record. Simo v. Union of Needletrades, Indus. & Textile Employees, Sw. Dist. Council, 322 F.3d 602, 610 (9th Cir.2003).
Assuming that there was a Fourth Amendment violation, the officer defendants are entitled to qualified immunity because the officers’ conduct was not in violation of clearly established law. With respect to the City, any violation was not so obvious that the City was deliberately indifferent to it.